Title: William Smith Shaw to Abigail Adams, 18 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            Philadelphia Dec 18th. 1798 Tuesday morning.
          
          I have long been wishing to find time to give my aunt a history of the visit of Dr. Logan to the president, the monday after we arrived in the city. He began by saying that he was extremely sorry that we are not to have the pleasure of Mrs Adams company this winter in this city. The president thanked him. He then said, that he had just come from France and that he had the pleasure to inform the president that the directory had altered their conduct respecting America and had become more pacifick. Why then, said the president, have they not repealed their decrees against our commerce? here Logan stammered and said they were making preparations to do it,—and that he had not the least doubt if he were to send a minister to

France, but that he would received. Do you believe said the president if we were to make a treaty with France that she would observe it the first advantageous opportunity she had to break it? Logan said, Oh yes—that the firm and united conduct of the Americans had proved to the directory the impolicy of their conduct. Here the president burst into a broad laugh. Logan said he believed that Tallyrand was a villain but that three of the directory, one of which was Merlin, were honest men— honest men exclaimed the president. You know better Dr Logan— you know that they are the most abandoned and unprincipled set of beings on Gods earth— it is impossible for any one, who has been to France to know otherwise. Here Logan seemed to want some lurking place like the turtle to draw in his head and to hide his face. The president asked him, in the course of the conversation, whom he should send to France. Should he send Mr. Maddison, Mr Burr or even Dr Logan, known opposers to the government or should he send Govenor Jay, did he think the French directory would receive him. Logan said he thought they would. As Logan rose up to go, he said that but three persons knew of his going to France, J. M & Miflin and they only gave him certificates that he was an American citizen. Why said the president you told Johseph Woodward & he told me that Genet, J. and Miflin only knew of your intentions of going & that it was through Genet’s influence that your gained your passport. Here Logan seemed not to know what to say & evidently wished to appear to take no notice of the presidents assertion and to have it passed unnoticed, but the president repeated it and Logan after stammering a little said it must be a mistake he had not seen Genet these eighteen months and never received a letter from him in his life. Thus after being contradicted and caught in two or three most horrid lies all which he bore very well, he marched off, leaving the president and myself laughing
          I have given you, my Aunt, with a tolerable patience, a very inaccurate sketch of Envoy Logan’s visit to the president; & I should not be a son of those men, who fought for the freedom and independence of their country, and sealed their liberty by their blood, did not the fire of indignation kindle in my bosom at such a base, impudent & wicked infringement on the sovreignty of my country.
          Logan told Dr Rush that the president treated him with the greatest civility and politeness possible. There is no doubt, I am well informed, but that Logan will be elected a representative for this state. This, like most of my letters, will not do to be seen.
         